/

 

 

 

 

 

 

 

 

\/ HLED - -
_ ___R£CE!‘\’ED
__ENTERED snith on
cOUNSElJPARHES 0F R£conn
UNITED STATES DISTRICT COURT
MAR l 9 2019
DISTRICT OF NEVADA
CLERK US DISTR|
»s= * * DISTR|CT OF NA'.§;§:RT
B“~_-- _.H__,D§Fyn_
UNITED STATES OF AMERICA, )
) 3:99-CR-105-HDM
Plaintiff, )
)
vs. )
)
LEIGH ANNE MICHELL )
)
Defendant. )

 

ORDER

 

The matter before the court is to clarify the order of restitution previously entered as part
of the ludgment in a Criminal Case (ECF#IZ), sentencing held on January 31, 2000. Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: NEVADA STATE BANK ~
Amount of Restitution: $50,0()0.00

Name Of Payee: ST PAUL TRAVELERS CASUALTY & SURETY
Amount of Restitution: $95,323.08

Total Amount of Restitution ordered: $145,323.08

Dared this iii "l` day of March 2019.

l`
h

UNITED STATES DISTRICT IUDGE

